DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, filed 11/30/2021, have been fully considered and are persuasive in view of the amendments.  Thus, the previous prior art rejection has been withdrawn. 
Election/Restrictions
3.	Claims 1 and 3 which were previously withdrawn as being directed to a non-elected invention are now rejoined. Therefore, they are examined on the merits and found allowable. 
Reasons for Allowance
4.	Claims 1, 3, 7 and 9-11 are allowed.  
5.	The following is an examiner’s statement of reasons for allowance:  
6.	The closest prior art of record is Goshi et al. (PG Pub U.S 2017/0256397) and Kim (PG Pub U.S 2005/0113017).   
7.	Goshi teaches a substrate processing method performed in a substrate processing apparatus including multiple liquid film forming units configured to form a liquid film of a protection liquid on a surface of a substrate; multiple drying processing units configured to accommodate therein the substrate on which the liquid film is formed to dry the substrate; and a transfer device configured to take out the substrate on which the liquid film is formed from one liquid film forming unit selected from multiple liquid film forming units and transfer the taken substrate into one drying processing unit selected from the multiple drying processing units, the substrate processing method comprising: forming the liquid film of the protection liquid on the surface of the substrate in the selected one liquid film forming unit; transferring the substrate to a transfer space from the selected one liquid film forming unit by the substrate transfer device and transferring the substrate from the transfer space into the selected one drying processing 
8.	Goshi fails to teach the transfer time adjusting operation is performed based on a flow velocity of the air flow formed, by the air flow forming unit, in a transfer path through which the substrate passes when the substrate is transferred from the selected one liquid forming unit into the selected one drying processing unit by the substrate transfer device. 
9.	Kim teaches a substrate processing method/system wherein it is known to discharge gas into the transfer space by an air flow forming unit to form an air flow within the transfer space. 
10.	Kim fails to teach the transfer time adjusting operation is performed based on a flow velocity of the air flow formed, by the air flow forming unit, in a transfer path through which the substrate passes when the substrate is transferred from the selected one liquid forming unit into the selected one drying processing unit by the substrate transfer device.  
11.	Thus, the prior art of record does not fairly teach or suggest a substrate processing apparatus as in the context of claim 1 and a substrate processing method as in the context of claim 7.  
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRADHUMAN PARIHAR/Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714